*1017OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed and the case remitted to the Appellate Division, Second Department, for consideration of the facts and issues raised but not determined on the appeal to that Court, for reasons stated in People v Nealon (26 NY3d 152 [2015] [decided herewith]).
Chief Judge Lippman (dissenting). I dissent, and would affirm the order of the Appellate Division for the reasons stated in my dissenting opinion in People v Nealon (26 NY3d 152 [2015] [decided herewith]).
Judges Pigott, Abdus-Salaam, Stein and Fahey concur; Chief Judge Lippman dissents in an opinion in which Judge Rivera concurs.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order reversed and case remitted to the Appellate Division, Second Department, for consideration of the facts and issues raised but not determined on the appeal to that Court, in a memorandum.